Title: From George Washington to Daniel Carroll, 9 January 1787
From: Washington, George
To: Carroll, Daniel



Sir,
Mount Vernon 9th Jany 1787.

Your letter of the 26th ult. did not reach me till within these 3 days, or it should have received an earlier acknowledgment.
The Land I advertised for Sale in Fayette County containing 1650 acres or there abouts, by the Patents, may, as a tract, be considered as equal to any in that County, or Country; but as it is my wish that the purchaser should examine it, I will say no

more than that there is an appearance of a rich Iron Ore at the door of the mill, which is now much out of repair.
Small tracts of land in the vicinity of this, of the same quality have sold for three pounds & upwards Pens⟨a⟩ Curry an acre—But if one person will take the whole of mine, I would let it go for Forty shillings that money an acre (payable in specie) one four⟨th⟩ down—the other three fourths in annual payments, with interest [fr]om the date of the Bonds; perhaps a [lo]nger time might be allowed. I am Sir your very Hble Servt

Go: Washington

